Citation Nr: 1104976	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain involving 
the knees and wrists, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression, claimed as 
due to an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for a sleep disorder, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for neuropsychological 
symptoms, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2004, October 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In the December 2004 decision, 
the RO denied claims of entitlement to service connection for 
joint pain, chronic fatigue, depression and a sleep disorder.  
These latter two issues were previously addressed in a January 
1998 rating decision, a Board remand in April 1999, and a Board 
decision in September 2002.  These earlier decisions stem from 
the Veteran's May 1997 claim for service connection for a "sleep 
disorder" and "depression", and include consideration under 38 
C.F.R. § 3.317; a regulatory provision that addresses 
manifestations claimed as due to an undiagnosed illness.  Thus, 
the correct issues as noted on the title page of this decision 
are characterized as whether new and material evidence has been 
presented to reopen claims of service connection for depression 
and a sleep disorder.  In the October 2005 rating decision, the 
RO denied the Veteran's claim of entitlement to service 
connection for headaches and neuropsychiatric symptoms, claimed 
as due to an undiagnosed illness.  Lastly, in April 2007, the RO 
denied the Veteran's claim for service connection for PTSD.  In 
August 2008, the Board remanded the issues of entitlement to 
service connection for joint pain, chronic fatigue, depression, a 
sleep disorder, headaches and neuropsychological signs and 
symptoms, all claimed as due to an undiagnosed illness, in 
compliance with due process requirements.

In February 2009, the Veteran testified before the Board via 
video conference hearing.  A transcript of the hearing has been 
incorporated into the claims file.  This matter was previously 
before the Board in May 2009 at which time the case was remanded 
for further development.  

In October 2010, additional evidence was received at the Board in 
support of the Veteran's claim of entitlement to service 
connection for PTSD.  This evidence was accompanied by a waiver 
of review by the RO in the first instance.  See 38 C.F.R. 
§ 20.1304(c).

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
depression, as well as entitlement to service connection for 
joint pain involving the knees and wrists, fatigue, headaches and 
neuropsychological symptoms, all claimed as due to an undiagnosed 
illness, and, entitlement to service connection for PTSD, are 
being remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDING OF FACT

The additional evidence associated with the claims file since the 
September 2002 adverse Board decision with respect to the issue 
of entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision with respect to the denial 
of entitlement to service connection for a sleep disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.  

2.  Since the September 2002 denial, no new and material evidence 
has been received to warrant reopening the Veteran's claim of 
entitlement to service connection for a sleep disorder, claimed 
as due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.

With respect to the VCAA duty to notify in regard to the evidence 
and information that is necessary to reopen the claim of 
entitlement to service connection for a sleep disorder, this has 
been the subject of the Board's prior remand in May 2009.  More 
specifically, the Board pointed out in May 2009 that VCAA notice 
that had been sent to the appellant in August 2004 did not 
satisfy the requirement of Kent as it did not notify the Veteran 
of the evidence and information necessary to reopen his claims of 
entitlement to service connection, to include a sleep disorder 
(i.e., describe what is meant by new and material evidence), nor 
did it explain the evidence which would overcome the prior 
insufficiencies.  Thus, the Board remanded the case for this 
purpose and a corrective VCAA letter was issued to the appellant 
in September 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice of the 
disability rating and effective date elements was provided to the 
appellant in letters dated in March 2006 and September 2009.

Regarding VA's duty to assist the appellant in the development of 
the claim, this duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has done everything reasonably 
possible to assist the appellant with respect to this claim in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In 
a claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not have 
a duty to provide a VA medical opinion if the claim is not 
reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  However, in this case, the Veteran was 
provided with a VA examination in October 2009.  Once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the 
Board finds that the October 2009 examination report is adequate 
with respect to the claim presently being decided.  That is, the 
Board finds that the VA examination report in this case is 
adequate, as it is predicated on a review of the Veteran's claims 
file and all pertinent evidence of record and on an adequate 
physical examination; and includes a nexus opinion.  Thus, there 
is adequate medical evidence of record to make a determination in 
this case.  Id.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant with the issue of 
whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a sleep disorder 
and that adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the appellant.  
The appeal is now ready to be considered on the merits.



II.  Analysis

VA may reopen and review a claim that has been previously denied 
if new and material evidence is received since the last final 
decision.  That is, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or upon 
a previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The last final denial with respect to the Veteran's claim of 
entitlement to service connection for a sleep disorder was the 
Board's decision in September 2002.  This decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In the December 2004 rating decision, which is the subject of 
this appeal, the RO appears to have addressed the issue of 
entitlement to service connection for a sleep disorder on a 
direct basis without regard to the issue of finality.  However, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to 
consider the new and material evidence issue regardless of the 
RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the Board must first decide whether the Veteran has 
submitted new and material evidence that is sufficient to reopen 
the prior adverse Board decision of September 2002.

The definition of "new and material evidence" as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 
38 C.F.R. § 3.156(a)).  This latest definition of new and 
material evidence applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  Thus, 
as the Veteran in this case filed an application to reopen the 
claim of entitlement to service connection for a sleep disorder 
in March 2004, the revised version of 3.156 is applicable in this 
appeal.

Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For Veterans that have served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.

In the instant case, the Veteran's service personnel records are 
of record and reflect his service in the Southwest Asia theater 
operation during the Persian Gulf War.  Because the Veteran 
served in Southwest Asia during the Persian Gulf War, the 
criteria for presumptive service connection under 38 C.F.R. § 
3.317 warrants consideration.

The evidence on file prior to the September 2002 Board decision 
includes the Veteran's service treatment records which are devoid 
of any complaints or treatment for sleep problems, with the 
exception of a February 1989 treatment record showing that the 
Veteran was seen for complaints of ear pain.  He also complained 
at that time that he could not work due to the pain and had not 
been able to sleep the previous night.   

The evidence on file in September 2002 also includes a March 1997 
Persian Gulf Registry examination report where no sleep disorder 
was indentified, and a November 1997 VA neurological examination 
report wherein the examiner concluded that most of the Veteran's 
symptoms, to include his insomnia, memory problems and 
concentration problems, could be explained by his obstructive 
sleep apnea.  This examiner noted in an addendum that the Veteran 
had been scheduled to undergo sleep studies, but cancelled the 
studies because he did not want to go through with them.  

Pertinent evidence received after September 2002 includes records 
from the Social Security Administration that were received in May 
2005.  These records include VA outpatient records that show that 
the Veteran had been seen in February 2002 as a walk-in 
requesting medication to help with sleep.  He reported at that 
time that he was being seen in the sleep clinic for sleep apnea 
and was assessed as having sleep apnea.  Additional VA outpatient 
records on file that were received after September 2002 show 
treatment for various conditions from 2001 to 2004 and contain 
computerized problems lists that include insomnia.  They also 
show that the Veteran attended a sleep lab consult in February 
2005 and was diagnosed as having dipsomania associated with 
severe obstructive sleep apnea and depression.  

In addition, there is the Veteran's April 2009 Board video 
hearing testimony wherein he relates his symptomatology, to 
include a sleep disorder, to service, and an October 2009 VA 
examination report which notes that "per the April 1999 
conclusions, the veteran's obstructive sleep apnea (insomnia, 
daytime hypersomnolence, memory problems and difficulty with 
concentration) was not incurred in or aggravated during service 
nor may it be presumed to have been so incurred."  

The most that can be said of the evidence received after 
September 2002 as outlined above is that it shows that the 
Veteran continues to have sleep problems diagnosed as sleep 
apnea.  Though new, the evidence is not material in that it fails 
to relate the Veteran's diagnosed sleep apnea to service.  See 
Hickson, supra.  In fact, the October 2009 VA examination report 
negates a causal relationship between the Veteran's sleep apnea 
and service.

Regarding consideration of this issue under the provisions of 
38 C.F.R. § 3.317, the Board noted in its September 2002 decision 
that the Veteran's sleep complaints had been attributed to a 
diagnosed disorder of obstructive sleep disorder and therefore 
the evidence did not show that he suffered from a chronic 
disorder due to an undiagnosed illness per 38 C.F.R. § 3.317.  
Thus, the provisions of § 3.317 were found to not be applicable.  
The Board presently finds that new and material evidence has not 
been submitted with respect to this aspect of the claim to 
warrant reopening the claim.  38 C.F.R. § 3.156.

It must be concluded, therefore, that new evidence has not been 
presented that is so significant as to the issue of entitlement 
to service connection for a sleep disorder , claimed as due to an 
undiagnosed illness, that it must be considered in order to 
decide this claim.  Thus, as new and material evidence has not 
been presented, the claim is not reopened and the appeal is 
denied.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

New and material evidence not having been submitted to reopen a 
claim of entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness, this claim remains 
denied.


REMAND

Application to Reopen Claim of Service Connection for Depression

In the Board's May 2009 remand, the Board directed that a medical 
opinion be obtained regarding whether the Veteran presently had 
depression and, if so, whether it was at least as likely as not 
related to his active duty service.  The Veteran was afforded a 
VA psychiatric examination in November 2009 for this purpose; 
however, his representative asserted in writing in September 2010 
that the examination report is inadequate for rating purposes and 
is in fact "defamatory".  He explained that the report 
incorrectly relays that the Veteran had been a felony crime 
offender.  In this regard, while there are records that correctly 
identify the Veteran as having been incarcerated for a period of 
months in 2001, these records suggest that it was a misdemeanor 
offense.  In contrast, the records that the VA examiner refers to 
in the November 2009 examination report pertain to a felony 
offense, and it is clear that these records do not pertain to the 
Veteran.  This is evident by the fact that the birthdate of the 
offender is different from the Veteran's birthdate, and by the 
fact that the Veteran had been serving on active duty on the date 
that the felony offense was committed.  Thus, the Veteran should 
be entitled to a new VA examination that reflects an accurate 
history.  Moreover, the rationale that the VA examiner provided 
in November 2009 in not relating the Veteran's major depressive 
disorder to service, i.e. that the Veteran had not been treated 
for depression in service, is inadequate when considering that 
inservice treatment is not a prerequisite to service connection.  
See 38 C.F.R. § 3.303.  In light of this and the fact that the 
Veteran complained of "stress" on two occasions in service, the 
Board finds that the November 2009 VA examination report is 
inadequate for rating purposes.  

Once VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
light of the inadequacies of the report as noted above, a remand 
is in order so that the Veteran can be afforded a new VA 
examination.  Id.  Moreover, the Veteran's representative raised 
a new theory of entitlement in written argument in September 2010 
that has not been previously considered.  In this regard, he 
raised the possibility that the Veteran's depression is related 
to pain from his service-connected back disability.  Accordingly, 
the VA examiner should be asked to provide an opinion regarding 
whether the Veteran's depression is secondary to a service-
connected disability.  See 38 C.F.R. § 3.310.  

Service Connection for Joint Pain of the Wrists and Knees, 
Chronic Fatigue, Headaches, and Neuropsychological Symptoms, 
Claimed as Due to an Undiagnosed Illness

The Board finds that the issues noted above may be significantly 
impacted by the resolution of the pending claim to reopen service 
connection for depression and must therefore be deferred at this 
time.  This is so in light of the October 2009 VA examination 
report linking the Veteran's chronic fatigue with diffuse 
multiple joint, body and muscle pains and chronic migraine-like 
headaches, in part, to his chronic depression.  Accordingly, it 
follows that any Board action on the claims of entitlement to 
joint pain of the wrists and knees, chronic fatigue, headaches, 
and neuropsychological symptoms, claimed as due to an undiagnosed 
illness, at this juncture, would be premature.  Hence, a remand 
of this matter is warranted, as well.

PTSD

Just as the Board finds the November 2009 VA examination report 
inadequate in terms of his claim to reopen service connection for 
depression, the Board similarly finds this report inadequate in 
terms of his claim of entitlement to service connection for PTSD.  
This is based on the apparent incorrect history that is noted on 
the examination report as is explained above.  Moreover, it is 
unclear whether the Veteran has the PTSD disability he claims, as 
some medical records show that he has the disability, including 
VA outpatient records in 2009, and some records show that he does 
not.  

Also, following the issuance of the latest supplemental statement 
of the case in May 2010, the Veteran submitted additional, 
relevant evidence to the Board and waived regional office 
consideration of this evidence by the RO in the first instance.  
See 38 C.F.R. § 20.1304.  This evidence includes a December 2009 
VA progress note stating that the Veteran had presented with a 
history of having difficulty identifying his traumatic combat 
experiences and associated symptoms of PTSD, and difficulty 
discussing his military experiences, but that as the evaluation 
progressed he did recount several traumatic events.  
Unfortunately, the traumatic events are not included in the 
progress note.  Moreover, the psychologist opined that the 
Veteran's past difficulties disclosing his history of military 
trauma might be related to issues of avoidance.  In light of this 
evidence suggesting additional military stressors not previously 
considered, and the conflicting evidence regarding whether the 
Veteran has PTSD, further development of this issue is warranted 
before an informed decision can be made.  Such development 
includes making another attempt to request and verify claimed 
stressors before affording the Veteran a new examination.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.156.  

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for the disabilities on appeal.

The Board regrets that a remand of this matter will further delay 
a final decision in the claims on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.  See 38 C.F.R. § 20.1304(c) (2010); Bernard 
v. Brown, 4 Vet App 384 (1993).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant 
medical records, private or VA, regarding the 
disabilities presently on appeal that have 
not already been obtained.  Following the 
procedures set forth in 38 C.F.R. § 3.159, 
the RO/AMC should obtain copies of pertinent 
records from all identified treatment 
sources.  All records obtained should be 
associated with the claims file.  If any 
identified records cannot be obtained, this 
fact should be documented in the claims file.

2.  The Veteran should be asked to submit a 
detailed PTSD stressor questionnaire, 
providing detailed and complete information 
regarding his reported stressor event(s), to 
include the locations, unit(s) of assignment, 
dates, names of individual(s) involved, etc.

3.  Thereafter, review the record and 
determine whether an attempt to verify any 
claimed stressor(s) is required.  If so, the 
appropriate steps should be taken to attempt 
verification of the Veteran's stressor(s).

4.  After all records and/or responses 
received from the above requests have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA PTSD/mental disorders examination by an 
appropriate examiner.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the Veteran.  
The report of examination should include 
discussion of the Veteran's documented 
medical history and assertions and all 
clinical findings should be reported in 
detail.  The examiner should be informed of 
the stressor(s) that has(have) been verified.  
The examiner should then be requested to 
provide an opinion as to whether the Veteran 
has PTSD and, if so, whether a diagnosis of 
PTSD is supportable solely by the stressor(s) 
that has(have) been verified or established 
in the record.  

The examiner should also provide an opinion, 
with complete rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any acquired 
psychiatric disorder diagnosed, to include 
depression, is of service onset or otherwise 
related thereto, to include whether such 
disability is proximately due to, the result 
of or aggravated by a service-connected 
disability.  Consideration must be given to 
the Veteran's inservice complaints of 
"stress." 

5.  The RO should then review the claims file 
and determine if the claims on appeal can be 
granted.  If not, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


